Title: Nicolas G. Dufief to Thomas Jefferson, 14 April 1814
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur, A Philadelphie ce 14 d’Avril. 1814
          Je vous envoye par le courrier de demain le 1er volume de l’ouvrage de Newton que vous me demandez par votre lettre du 3 du Courant: J’en avais un exemplaire cartonné mais croyant que vous le préfereriez relié Je m’en Suis procuré un par échange. Vous recevrez tout l’ouvrage dans le tems fixé dans une de vos précédentes
          Je Suis fâché d’apprendre d’un libraire de New York que “The American Brewer & Malster’s assistant” ne Soit point Sous presse. En attendant, Si quelque autre ouvrage pouvait également remplir vos vues, je m’empresserais de vous en donner avis. J’ai noté tous les ouvrages que Je n’ai pu vous procurer lorsque vous me les avez demandés
          J’ai l’honneur d’être avec le plus profond respect votre très-dévoué ServiteurN. G. Dufief
          
          Editors’ Translation
          
            Sir,Philadelphia
                14 April. 1814
               
            I am sending you by tomorrow’s post the first volume of the work by Newton that you requested in your letter of the third of this month: I had this in boards but thinking that you would prefer a bound copy I procured one by exchange. You will receive the whole work within the time frame fixed in one of your previous letters
            I am sorry to learn from a New York bookseller that “The American Brewer & Malster’s assistant” has not gone to press. In the meantime, if some other work could equally meet your needs, I will lose no time in informing you of it. I have noted all the works that I was unable to obtain for you when you asked me for them
            I have the honor to be with the most profound respect your very devoted servantN. G. Dufief
          
        